Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first supporting seat (414), cantilever shaft (415), plurality of material bins, and rotation track must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 35 CFR 1.75(i)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the second extrusion rod" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jin  (CN-202490789) in view of Lotz et al (USP 4,690,753).
Regarding claim 1, Jin discloses a coal and gangue separation device, comprising a first supporting seat (support end of element 6 faced away from element 7), a guide part (element 7) and a plurality of material bins (collection at the ends of elements 8 and 9); the guide part rotates in a vertical direction (element 7 rotates in a vertical direction between elements 8 and 9); and inlets of the plurality of material bins are sequentially distributed on a rotation track of a movable end of the guide part (elements 8 and 9), but Jin does not disclose wherein the guide part is hinged with the first supporting seat.  Lotz teaches as obvious the guide part (lever element 16) is hinged (element 14) with the first supporting seat (driver element 22) for the purpose of actuating a connecting member to change the movement of a guide member (where driver element 22 is connected to lever element 16 through the hinge element 14 for opening differing cross-sectional area in a drain; col. 3, lines 8-12 and col. 4, lines 1-3).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s hinged guide, as taught by Lotz, for the purpose of actuating a connecting member to change the movement of a guide member.
Regarding claim 2, Jin discloses a cantilever shaft (element 6), wherein a fixed end of the guide part is connected with the cantilever shaft (connection between elements 6 and 7); and the guide part rotates around the cantilever shaft (element 7 connected to the end of element 6 rotates in a vertical direction between elements 8 and 9), but Jin does not disclose the cantilever shaft is horizontally mounted on the first supporting seat.  Lotz teaches as obvious the cantilever shaft is horizontally mounted on the first supporting seat (see Fig. 2; element 22 mounted horizontally) for the purpose of actuating a connecting member to change the movement of a guide member (where driver element 22 is connected to lever element 16 through the hinge element 14 for opening differing cross-sectional area in a drain; col. 3, lines 8-12 and col. 4, lines 1-3).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s hinged guide, as taught by Lotz, for the purpose of actuating a connecting member to change the movement of a guide member.

Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a coal and gangue separation device.  The closest prior art does not disclose or make obvious the guide part being a plurality of cantilever grate bars hinged with the cantilever shaft where the cantilever grate bars correspond to a grate bar driving mechanism in conjunction with the other structures in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                   

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653